Citation Nr: 9934483	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 70 percent for post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
severe degenerative joint disease, right knee, with 
postoperative open medial meniscectomy with instability prior 
to October 23, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
June 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996 and March 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the October 1996 
rating decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability evaluation.  In the March 1998 rating decision, 
the RO granted a 30 percent disability evaluation for severe 
degenerative joint disease, right knee, with postoperative 
open medial meniscectomy with instability, effective October 
23, 1997.  In an August 1998 rating decision, the RO granted 
a 70 percent evaluation for post-traumatic stress disorder, 
effective May 16, 1994.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by total 
occupational impairment.

2.  The appellant's right knee has traumatic arthritis and 
limitation of motion.

3.  An evaluation in excess of 20 percent for severe 
degenerative joint disease, right knee, with postoperative 
open medial meniscectomy with instability, as to recurrent 
subluxation or lateral instability, was not factually 
ascertainable prior to October 23, 1997.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

2.  The appellant's severe degenerative joint disease, right 
knee, with postoperative open medial meniscectomy with 
instability warrants a separate 10 percent disability rating 
based upon traumatic arthritis and limitation of motion.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
prior to October 23, 1997, for severe degenerative joint 
disease, right knee, with postoperative open medial 
meniscectomy with instability, as to recurrent subluxation 
and lateral instability, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.400; Part 4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 70 percent for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "entitlement 
to an initial disability evaluation in excess of 70 percent 
for post-traumatic stress disorder" since service connection 
has been granted, and the appellant seeks a higher 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

In July 1996  and June 1998 letters, a VA physician stated 
that the appellant was being treated at VA for post-traumatic 
stress disorder.  It was the VA physician's opinion that the 
appellant's post-traumatic stress disorder made him unable to 
sustain gainful employment.  

In an August 1998 letter, a VA physician stated that the 
appellant had severe post-traumatic stress disorder and noted 
that the appellant had other disabilities, some of which are 
not service connected.  The VA physician stated that the 
appellant was unable to maintain gainful employment due to 
all of these disabilities, but noted that the most 
debilitating symptoms were those related to post-traumatic 
stress disorder.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In the October 1996 rating decision on appeal, the RO 
reviewed the appellant's claim for post-traumatic stress 
disorder under the old rating criteria for mental disorders.  
The criteria for mental disorders were amended on November 7, 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the pre-
November 1996 criteria), then a 100 percent rating is 
required.  The pre-November 1996 criteria at the 100 percent 
evaluation are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. Part 4, Diagnostic Code 9411 (1996) (Emphasis 
added).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the appellant since the 
appellant meets one of the three criteria for a 100 percent 
evaluation.  The preponderance of the evidence has clearly 
established that the appellant is demonstrably unable to 
obtain or retain employment.  Thus, in accordance with the 
Johnson case, the Board grants the appellant's post-traumatic 
stress disorder a 100 disability evaluation.  Johnson, 7 Vet. 
App. at 99.

The Board is aware that there is additional evidence in the 
claims file as to the appellant's post-traumatic stress 
disorder which has not been discussed in the decision.  
However, the Board finds that the medical opinions of the two 
VA physicians that the appellant is unable to maintain a job 
have not been refuted by any additional competent evidence in 
the record.  Therefore, addressing every piece of evidence as 
to the appellant's post-traumatic stress disorder is deemed 
to be unnecessary in light of this favorable action.

Accordingly, a 100 percent evaluation for post-traumatic 
stress disorder is granted.

II.  Severe degenerative joint disease, right knee,
with postoperative open medial meniscectomy with instability

At the time the appellant filed a claim for an increased 
evaluation for his service-connected severe degenerative 
joint disease, right knee, with postoperative open medial 
meniscectomy with instability, the assigned disability 
evaluation was at 20 percent under Diagnostic Code 5258.  See 
38 C.F.R. Part 4, Diagnostic Code 5258 (addressing cartilage, 
dislocated, semilunar).  In the March 1998 rating decision, 
the RO granted a 30 percent evaluation, effective October 23, 
1997, based on a VA examination that occurred on such date.  
The appellant asserts that the 30 percent evaluation should 
be earlier.  The evidence of record as of October 23, 1997, 
is summarized below.

The appellant was hospitalized at a VA facility in May 1994.  
Examination of the appellant's right knee revealed surgical 
scars with no evidence of acute swelling or inflammation of 
joints.  

The appellant underwent a VA examination in March 1995.  The 
appellant reported pain and swelling in the right knee.  Upon 
physical examination, the VA examiner stated that the 
appellant had slight swelling in the right knee.  There was 
no deformity in the right knee.  The VA examiner stated that 
there was no subluxation, lateral displacement, nonunion, or 
malunion of the right knee.  Range of motion of the right 
knee was 0 degrees to 110 degrees.  X-rays taken at that time 
of the right knee revealed osteoarthritis.  The diagnosis was 
postoperative arthroscopic surgery of the right knee with 
meniscectomy and removal of scar tissue and ligament with 
residual traumatic arthritis.

In May 1995, the appellant underwent an examination by a 
private physician, Dr. Jean Claude Martin.  Dr. Martin stated 
that the appellant's range of motion was (-)8 to 120 degrees 
and noted that the appellant was quite tender over the medial 
compartment.  There was some instability of the medial 
collateral ligament and the cruciate ligament.  Dr. Martin 
stated that x-rays of the right knee revealed osteophytes 
over the medial femoral condyle.  The diagnosis entered was 
degenerative osteoarthritis of the right knee.  In a December 
1996 letter, Dr. Martin stated that the appellant had 
degenerative osteoarthritis of the right knee, which was 
quite severe.

The appellant had an RO hearing in October 1997.  He stated 
that he needed the assistance of a cane to walk.  He stated 
that he had a brace that he would wear sometimes for his 
knee.  The appellant stated that when he would bend his knee, 
it would pop.  He stated that he took medication for the 
pain.  He stated that his right knee would swell at times, 
but that since he had been having steroid injections, it had 
been less.  

The appellant underwent a VA examination on October 23, 1997.  
The appellant reported pain, weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  The appellant reported 
that climbing stairs and walking without a cane were 
precipitating factors and that the only alleviating factor 
was nonuse of the right knee.  The VA examiner estimated 
20 percent as the extent to which the appellant's disability 
resulted in additional limitation of motion.  The appellant 
reported that he had subluxation when he put the brakes on in 
the car.  Range of motion of the right knee was 0 degrees to 
91 degrees, at which point pain began.  The VA examiner 
stated that the appellant had instability of the medial 
collateral ligament and the cruciate ligament.  The VA 
examiner noted that the meniscus had been removed.  As to 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, and guarding of movement, the VA examiner stated 
that the appellant did not appear to have any of these.  The 
VA examiner stated that the appellant walked with a cane and 
had noticeable subluxation of the right knee laterally.  X-
rays taken at that time revealed moderate degenerative 
changes of the right knee.  The diagnosis entered was severe 
degenerative joint disease with instability of the right 
knee.  The VA examiner added that there was functional loss 
due to pain.

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (1999); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

After having reviewed the evidence of record, the Board finds 
that a separate evaluation of 10 percent is warranted based 
upon traumatic arthritis and limitation of motion in the 
right knee.  Additionally, the Board finds that the criteria 
for an evaluation in excess of 20 percent prior to October 
23, 1997, was not factually ascertainable as to recurrent 
subluxation or lateral instability, under Code 5257.

A.  Limitation of motion and arthritis

In VAOGCPREC 23-97 (July 1, 1997), the General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, that those two disabilities 
may be rated separately under 38 C.F.R. Part 4, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257.  See also 
VAOPGCPREC 9-98 (August 14, 1998).

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

The appellant has been diagnosed with arthritis in the right 
knee, which is supported by x-ray findings.  He also has 
limitation of motion in his right knee, as evidenced in the 
March 1995 examination report.  The range of motion of the 
appellant's right knee at that time was 0 degrees to 
110 degrees.  Such establishes limitation of flexion.  See 
38 C.F.R. Part 4, Diagnostic Code 5260 (1999).  Therefore, 
the evidence favors a finding of limitation of motion, which 
is noncompensable, see 38 C.F.R. Part 4, Diagnostic Codes 
5260, and a separate 10 percent evaluation is warranted based 
upon the x-ray evidence of arthritis and limitation of motion 
confirmed by evidence of pain, see 38 C.F.R. Part 4, 
Diagnostic Code 5010.

The Board finds, however, that an evaluation in excess of 
10 percent is not warranted.  An increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional, however, made specific findings as 
to weakness, excessive fatigability, or incoordination of 
movement prior to October 23, 1997, to warrant an evaluation 
in excess of 10 percent under Diagnostic Code 5010.  The 
preponderance of the evidence reflects that there is no more 
than the functional equivalent of minimal limitation of 
motion, and there is no doubt to be resolved.

Accordingly, a separate 10 percent evaluation is granted for 
traumatic arthritis and limitation of motion of the right 
knee.

B.  Recurrent subluxation or lateral instability

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to 
October 23, 1997, based upon recurrent subluxation or lateral 
instability.  The evidence of record prior to October 1997 
did not establish that the severe degenerative joint disease, 
right knee, with postoperative open medial meniscectomy with 
instability was any more than 20 percent disabling as to 
recurrent subluxation or lateral instability.

The Board notes that prior to the grant of the 30 percent 
evaluation, the appellant's severe degenerative joint 
disease, right knee, with postoperative open medial 
meniscectomy with instability was evaluated under Diagnostic 
Code 5258.  See 38 C.F.R. Part 4, Diagnostic Code 5258.  
Under that Diagnostic Code, the only evaluation assignable is 
20 percent.  See id.  When the RO granted the 30 percent 
evaluation, it evaluated the appellant's right knee under 
Diagnostic Code 5257, which contemplates recurrent 
subluxation and lateral instability.  See 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  

The Board has determined that prior to the October 23, 1997, 
examination, there was no medical evidence that the appellant 
had any more than moderate recurrent subluxation or lateral 
instability, which would warrant no more than a 20 percent 
evaluation under Diagnostic Code 5257.  See id.  In March 
1995, the VA examiner made a specific finding that the 
appellant had no subluxation or lateral displacement.  In May 
1995, Dr. Martin stated that the appellant had "some" 
instability of the medial collateral ligament and the 
cruciate ligament.  Such clinical findings are not deemed to 
contemplate any more than moderate recurrent subluxation or 
lateral instability and would warrant no more than a 
20 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5257.

However, at the time of the October 23, 1997, examination, 
the VA examiner reported findings of instability and 
noticeable subluxation in the appellant's right knee.  The 
Board finds that such clinical findings establishes a 
factually ascertainable date as to when the appellant's 
severe degenerative joint disease, right knee, with 
postoperative open medial meniscectomy with instability 
worsened as to recurrent subluxation or lateral instability.  
Prior to such date, the preponderance of the evidence 
established that the severe degenerative joint disease, right 
knee, with postoperative open medial meniscectomy with 
instability was no more than 20 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Codes 5257, 5258.  The Board 
finds that the RO was proper in granting a 30 percent 
evaluation effective October 23, 1997, as that was the date 
that an increased evaluation was factually ascertainable.  
See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400; Part 
4, Diagnostic Code 5257.

The Board notes that an evaluation in excess of 20 percent 
would not be warranted based on the analysis in DeLuca, as 
the Court has held that DeLuca is not applicable to 
Diagnostic Code 5257, as such Diagnostic Code does not 
contemplate limitation of motion.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  

The preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 20 percent prior to 
October 23, 1997, for severe degenerative joint disease, 
right knee, with postoperative open medial meniscectomy with 
instability, as to recurrent subluxation or lateral 
instability.


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A separate 10 percent evaluation for degenerative arthritis 
in the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent prior to October 23, 
1997, for severe degenerative joint disease, right knee, with 
postoperative open medial meniscectomy with instability, as 
to lateral instability or subluxation, is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

